215 U.S. 589 (1909)
KANSAS CITY STAR COMPANY
v.
JULIAN.
No. 85.
Supreme Court of United States.
Motion to dismiss or affirm submitted November 29, 1909.
Decided December 6, 1909.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
Mr. Isaac N. Watson, Mr. Hannis Taylor, Mr. Wash. Adams and Mr. Frank Hagerman, for the plaintiff in error.
Mr. John H. Atwood, Mr. O.H. Dean and Mr. Ira Julian, for the defendant in error.
Per Curiam.
Writ of error dismissed for want of jurisdiction. Sayward v. Denny, 158 U.S. 180; Mutual Life Ins. Co. v. McGrew, 188 U.S. 291, 307, 308; State v. Bland, 186 *590 Missouri, 691, 701, Oxley Stave Co. v. Butler County, 166 U.S. 648, 653; case below, 209 Missouri, 35.
The attention of the state Supreme Court was not called to any Federal question until in the petition for rehearing, and that was too late. Loeber v. Schroeder, 149 U.S. 580, 585, and cases.
The judgment rested on non-Federal grounds broad enough to sustain it. 209 Missouri, 35; Cincinnati Street Ry. Co. v. Snell, 193 U.S. 30; Hammond Packing Co. v. Arkansas, 212 U.S. 322.